DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the side pillows and second elastic element associated with the annular mounting must be shown or the feature(s) canceled from the claim(s).  Note that the side pillows appear to be only functional (and thus not required in the drawings) in claims 1-7, but are positively recited in claim 8.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 14 recite a “second elastic element,” without reciting a first elastic element (which is present only in claims from which 7 and 14 do not depend).  It is accordingly unclear if a first elastic element should be present.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (US Patent Number 10118526).
Regarding claim 1, Fan discloses a vehicle seat side pillow mounting structure, comprising: a connection bar (11), wherein two ends of the connection bar are disposed with mounting parts (at 15, 16; note that 15 is movable and could accordingly be at an “end”) configured for mounting side pillows (various devices could be viewed as such); two clamping heads (12, 13), slidably assembled on the connection bar along a lengthwise direction of the connection bar and configured for clamping and being fixed on two insertion rods of a vehicle headrest (this is the general arrangement); and locking mechanisms (14), respectively disposed between the clamping heads and the connection bar and configured for locking the clamping heads on or unlocking the clamping heads from the connection bar (this is the general arrangement).
Regarding claim 2, Fan further discloses an outer wall of the connection bar is formed with sliding grooves extending along the lengthwise direction (see figures), an end of each of the clamping heads close to the connection bar is disposed with a sliding block slidably engaged with a corresponding one of the sliding grooves, and a length of the sliding block is greater than a width of the corresponding sliding groove (top and/or bottom surfaces of the clamping heads form blocks as claimed that would engage with the groove even in not clearly inserted within).
  Regarding claim 3, Fan further discloses the outer wall of the connection bar at two sides of each of the sliding grooves are formed with a plurality of symmetrically-arranged limiting grooves (at 111) communicated with the sliding groove.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan.  Fan discloses an assembly as explained above including a side pillow (3) assembled on the vehicle seat side pillow mounting structure but may not clearly disclose plural pillows.  However, duplication and rearrangement of components require only routine skill in the art and it accordingly would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide pillows as claimed based on normal variation to improve comfort and support for various users.

Claim(s) 5-7 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Chiang (US Patent Application Publication Number 2018/0370398).  Fan discloses an assembly as explained above including inner walls of opposite two sides of a guiding groove are formed with guide slots extending along a lengthwise direction of the guiding groove, a bottom wall of each of the guide slot is disposed with a strip extending along an axial direction of the guide slot, side walls of the connection block are matched with the guide slots, and a cross-section of the connection block is H-shaped (see figures), but does not disclose a telescopic bar or details of the mounting parts.  Chiang discloses a related device including a connection bar with first and second connection rods arranged telescopically (see Figure 1, etc.), including a connection block and guiding groove, as well as an end surface of a mounting part facing toward a connection bar disposed with an annular groove, an side wall of the annular groove is disposed with a plurality of gear slots; an end of the connection bar facing toward the mounting part is disposed with an annular mounting seat, an end surface of the annular mounting seat is disposed with an assembly groove, an inner wall of the assembly groove is disposed with a through slot penetrating through an outer wall of the annular mounting seat, a movable block is assembled in the annular mounting seat, and an elastic element is disposed between a bottom wall of the annular mounting seat and the movable block; and the movable block is configured for passing through the through slot and abutting against one of the gear slots under an action of the elastic element (see Figure 2, with element 182 viewed as the block and other portions 18 as the elastic element).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a telescopic bar and mounting parts as taught by Chiang in Fan’s device because this could provide further adjustability and convenience for various users.  Note that while the combination is viewed as providing the components arranged as claimed, even if this were not clearly the case, as duplication and rearrangement of components require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the components arranged as claimed (i.e. by providing additional or relocated grooves, springs, etc.) based on normal variation to improve comfort and support for various users.

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/               Primary Examiner, Art Unit 3636